EXHIBIT 10.21


MICROCHIP TECHNOLOGY INCORPORATED


MANAGEMENT INCENTIVE COMPENSATION PLAN


(as amended by the Board of Directors on May 17, 2013)




1.    Purposes of the Plan. The Plan is intended to increase shareholder value
and the success of the Company by motivating our key management and senior
technical employees to: (1) perform to the best of their abilities, and (2)
achieve the Company’s objectives. The Plan’s goals are to be achieved by
providing such personnel with incentive awards based on the achievement of goals
relating to the performance of the Company, on the achievement of individual
performance goals, retention-based bonuses, or nonrecurring awards for
performance beyond that expected.
2.    Definitions.
(a)    “Award” means, with respect to each Participant, the award determined
pursuant to Section 7(a) below for a Performance Period. Each Award is
determined by a Payout Basis for a Performance Period, subject to the
Committee’s authority under Section 7(a) to increase, eliminate or reduce the
Award otherwise payable.
(b)    “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the first day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and (b)
deferrals of compensation pursuant to Company-sponsored plans.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Cash Position” means the Company’s level of cash and cash equivalents.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall consist solely of two
or more members of the Board who are not employees of the Company and who
otherwise qualify as “outside directors” within the meaning of Section 162(m).
(g)    “Company” means Microchip Technology Incorporated or any of its
subsidiaries (as such term is defined in Code Section 424(f)).
(h)     “Fiscal Quarter” means a fiscal quarter of the Company.
(i)    “Fiscal Year” means a fiscal year of the Company.
(j)    "Participant" means an employee of the Company participating in the Plan
for a Performance Period.




--------------------------------------------------------------------------------




(k)    “Payout Basis” means as to any Performance Period, the criteria
established by the Committee pursuant to Section 5 in order to determine the
Awards (if any) to be paid to Participants. The Payout Basis may contain
discretionary elements to reward additional performance as recommended by the
CEO and approved by the Committee. The criteria may differ from Participant to
Participant, or between groups of Participants.
(l)    “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the performance measures for any
performance period will be any one or more of the following objective
performance criteria, applied to either the Company as a whole or, except with
respect to stockholder return metrics, to a region, business unit, affiliate or
business segment, and measured either on an absolute basis or relative to a
pre-established target, to a previous period's results to a designated
comparison group, and/or to another Performance Goal and, with respect to
financial metrics, which may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”), in accordance with accounting
principles established by the International Accounting Standards Board (“IASB
Principles”) or which may be adjusted when established to exclude any items
otherwise includable under GAAP or under IASB Principles: (i) cash flow
(including operating cash flow or free cash flow) or cash flow margin, (ii) cash
position, (iii) revenue (on an absolute basis or adjusted for currency effects),
(iv) gross margin, (v) operating margin, (vi) operating expenses or operating
expenses as a percentage of revenue, (vii) earnings (which may include, without
limitation, earnings before interest and taxes, earnings before taxes and
earnings before income, taxes, depreciation and amortization), (viii) earnings
per share, (ix) operating income or operating income as a percentage of revenue,
(x) net income, (xi) stock price, (xiii) return on equity, (xiii) total
stockholder return, (xiv) growth in stockholder value relative to a specified
publicly reported index (such as the S&P 500 Index), (xv) return on capital,
(xvi) return on assets or net assets, (xvii) return on investment, (xviii)
economic value added, (xix) market share, (xx) contract awards or backlog, (xxi)
overhead or other expense reduction, (xxii) credit rating, (xxiii) objective
customer indicators (including, without limitation, a customer satisfaction
rating), (xxiv) new product invention or innovation, (xxv) attainment of
research and development milestones, (xxvi) improvements in productivity,
(xxvii) attainment of objective operating goals, and (xxviii) objective employee
metrics. The Committee shall appropriately adjust any evaluation of performance
under a Performance Goal to exclude (i) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial conditions and results of operations
appearing in the Company’s reporting with the Securities and Exchange Commission
for the applicable year, or (ii) the effect of any changes in accounting
principles affecting the Company’s or a business unit’s reported results.
(m)    “Performance Period” means any Fiscal Quarter or Fiscal Year, or such
other longer period but not in excess of five Fiscal Years, as determined by the
Committee in its sole discretion.
(n)     “Plan” means this Management Incentive Compensation Plan.
(o)    “Plan Year” means the Company’s fiscal year.

2



--------------------------------------------------------------------------------




(p)    “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.
3.    Plan Administration.
(a)    The Plan may be administered by different administrators with respect to
different groups of Participants. The Committee shall be responsible for the
general administration and interpretation of the Plan and for carrying out its
provisions. The Committee may delegate its general administration and
interpretation authority to a committee of employees as the Plan relates to
Participants other than executive officers. The Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan. The Committee and its delegates shall have such
powers as may be necessary to discharge their duties hereunder, including, but
not by way of limitation, the following powers and duties, but subject to the
terms of the Plan:
(i)    discretionary authority to construe and interpret the terms of the Plan,
and to determine eligibility, Awards and the amount, manner and time of payment
of any Awards hereunder;
(ii)    to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and
(iii)    to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.
(b)    Any rule or decision by the Committee or its delegates that is not
inconsistent with the provisions of the Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.
4.    Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be those employees of the Company who based on their
individual position and Company criteria have a significant impact on the
Company’s performance as determined by the Committee. No person shall be
automatically entitled to participate in the Plan.
5.    Performance Goal Determination. The Company’s Chief Executive Officer
shall provide the Committee with recommendations as to the criteria underlying
the Performance Goals. The CEO may make recommendations as to discretionary
elements to reward additional performance. The Committee shall have complete
authority to accept, modify or reject such recommendations, or to eliminate the
Awards entirely.
6.    Determination of Payout Basis. The Committee, in its sole discretion,
shall establish a Payout Basis for purposes of determining the Award (if any)
payable to each Participant. Each Payout Basis shall (a) be based on a
comparison performance to the Performance Goals, (b) provide for the payment of
Awards if the Performance Goals for the Performance Period are achieved.
Discretionary elements may be identified at the same time as the criteria
underlying the Performance Goals are set, or they may be later determined at the
Committee’s discretion. Awards may be a specific dollar amount, or a percentage
of base salary.

3



--------------------------------------------------------------------------------




7.    Determination of Awards; Award Payment.
(a)    Determination and Certification. After the end of each Performance
Period, the Committee shall determine the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Award for each Participant shall be determined by applying the
Payout Basis to the level of actual performance that has been determined by the
Committee, and adding any discretionary element that has been determined by the
Committee. Notwithstanding any contrary provision of the Plan, the Committee, in
its sole discretion, may increase, eliminate or reduce the Award payable to any
Participant below that which otherwise would be payable under the Payout Basis.
(b)    Right to Receive Payment. Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. Unless otherwise
approved by the Committee, a Participant needs to be employed by the Company
from the beginning of the applicable Performance Period through the Award
payment date to receive an Award payout hereunder.
(c)    Form of Distributions. The Company shall distribute all Awards to the
Participant in cash, restricted stock units or awards, or a combination thereof
at the discretion of the Committee.
(d)    Deferral. The Committee may defer payment of Awards, or any portion
thereof, to Participants as the Committee, in its discretion, determines to be
necessary or desirable to preserve the deductibility of such amounts under
Section 162(m). In addition, the Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.
8.    Term of Plan. The Plan shall become effective October 1, 2006. The Plan
shall continue until terminated under Section 9 of the Plan.
9.    Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would impair any payments to
Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted. To the extent necessary or advisable under applicable
law, Plan amendments shall be subject to shareholder approval. At no time before
the actual distribution of funds to Participants under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan except
as otherwise stated in this Plan.

4



--------------------------------------------------------------------------------




10.    Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.
11.    At-Will Employment. No statement in this Plan should be construed to
grant any employee an employment contract of fixed duration or any other
contractual rights, nor should this Plan be interpreted as creating an implied
or an expressed contract of employment or any other contractual rights between
the Company and its employees. The employment relationship between the Company
and its employees is terminable at-will. This means that an employee or the
Company may terminate the employment relationship at any time and for any reason
or no reason.
12.    Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
13.    Indemnification. Each person who is or shall have been a member of the
Committee, of the Board, or their delegates shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any award, and (b) from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.
14.    Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.
15.    Governing Law. The Plan shall be governed by the laws of the State of
Arizona, without regard to conflicts of law provisions thereunder.

5

